Citation Nr: 0739914	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-15 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a low back 
disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that his current low back disability 
arose from a September 1983 back injury that he sustained 
while on inactive duty training in the Reserves.  A review of 
the record suggests that the veteran may have served in the 
Army Reserves from April 1972 until some time in 1993.  
However, his Reserve service, as well as any periods of 
active duty training and inactive duty training, have not 
been officially verified.  To determine whether the veteran's 
claimed disorder is service connected, his Reserve service, 
including any periods of active and inactive duty training, 
must be officially verified.  

The veteran's service medical records reveal that in December 
1971 he underwent an expiration of term of service (ETS) 
examination, which was negative for any back problems and 
indicated that the veteran was in good health.  However, in 
February 1972, following his ETS examination but prior to the 
time he actually left active service, the veteran was treated 
for lower back pain.  At that time, his treating physician 
noted that the veteran did not exhibit any limitation of 
motion or spasms in his back, and that his deep tendon 
reflexes were within normal limits.  The physician also 
recommended that the veteran undergo an X-ray examination of 
his lumbrosacral spine, which was subsequently noted to be 
within normal limits.  The veteran's service medical records 
are otherwise negative for any findings or treatment of back 
problems during active service.

The veteran's available Reserve service medical records 
indicate that in September 1983 he injured his back by 
falling out of a five-ton truck during inactive duty 
training.  He subsequently was treated at an outpatient Army 
medical clinic and diagnosed with a lower back injury.  The 
veteran asserts that he has experienced chronic lower back 
pain ever since his September 1983 injury.  

The veteran's Reserve service records show that in June 1985 
he underwent a quadrennial medical examination, in which he 
noted a history of recurrent back pain, but indicated that he 
was in good health.  However, in his next quadrennial 
examination, dated in April 1989, the veteran denied having a 
history of recurrent back pain.  

The veteran's civilian medical records reveal that in August 
1990, he was treated for complaints of lower back pain.  In 
June 1991, he was recommended for and subsequently underwent 
L5-S1 lumbar disc surgery.  At that time, the veteran was 
noted as having no history of serious medical disorders.  

The next clinical evidence of record is dated in March 1992, 
when the veteran underwent treatment for back and leg pain, 
conditions which were attributed to his June 1991 surgery.  
In July 1993, the veteran was recommended for a Medical 
Evaluation Board for separation from Reserve service on 
account of a number of health problems, including recurrent 
pain and limited range of motion in his back.  

The record thereafter shows that in May 1998 the veteran 
underwent Magnetic Resonance Imaging of the lumbar spine, 
which revealed manifestations of a low back disability.  
Since that time, he has undergone L4-5 lumbar disc surgery 
and received additional treatment for back pain.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran was scheduled to 
undergo a VA examination in January 2005 to clarify whether 
his current disability was related to the back injury he 
incurred in inactive duty training.  That examination, 
however, was canceled when the veteran failed to report.  The 
veteran contends that he was never informed of the scheduling 
of the VA examination.  Indeed, there is nothing in the 
record that indicates that he was so notified.

Because the veteran has not yet been afforded a VA 
examination with regard to his claim for service connection 
for a low back disorder, it remains unclear to the Board 
whether this disability had its clinical onset while he was 
serving on active duty or inactive duty training, and whether 
his in-service symptoms of lower back pain or his back injury 
sustained during inactive duty training in the Reserves were 
initial manifestations of his current disorder.  The Board 
finds that remand for an examination and opinion is necessary 
to fairly address the merits of this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center, or any other 
appropriate service department offices, 
to verify the dates of all of the 
veteran's periods of Army Reserve 
service, as well the dates of all 
active duty and inactive duty training 
in the Army and Army Reserve.  

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should indicate in the examination 
report that the claims file was 
reviewed.  The examiner should provide 
an opinion as to the following 
questions:

a)  Is it is as likely as not (50 
percent probability or greater) that 
the veteran's current low back 
disorder is causally or 
etiologically related to the lower 
back pain for which he was treated 
during his period of active service?

b) Is it as likely as not (50 
percent probability or greater) that 
the veteran's current low back 
disorder is etiologically related to 
the September 1983 back injury?  The 
examiner should specifically comment 
as to whether the injury may have 
aggravated any low back disorder 
that may have existed as a result of 
any previous injury, including the 
complaints for which the veteran was 
treated in active service.

3.  Then, readjudicate the veteran's 
claim for service connection for a low 
back disorder.  If the decision remains 
adverse to the appellant, issue a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  Then, return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


